Title: From Thomas Jefferson to Samuel Burling, 20 May 1808
From: Jefferson, Thomas
To: Burling, Samuel


                  
                     Sir
                     
                     Monticello May 20. 08.
                  
                  Your favor of the 2d. inst. reached me at this place yesterday only, and I now return you my thanks for the Peruvian curiosities which your kindness has destined for me. mr Budd had not, I presume, reached Washington on the 7th. when I left it, or they would have been recieved, and an earlier acknolegement made. the description of them is interesting and they will be a very acceptable addition to some curiosities of the antient inhabitants of our continent which I possess here. with my acknolegements for this mark of your attention, accept the assurances of my great respect.
                  
                     Th: Jefferson
                     
                  
               